931 F.2d 56
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reba DOUGLAS for herself and all others similarly situated,Plaintiff-Appellee,v.C. Patrick BABCOCK, Director of the Michigan Department ofSocial Services, and Louis Sullivan, Secretary ofHealth and Human Services, Defendants-Appellants.
No. 90-1709.
United States Court of Appeals, Sixth Circuit.
April 19, 1991.

E.D.Mich., No. 90-40100;  Newblatt, J.
E.D.Mich.
REMANDED.
Before MERRITT, Chief Judge, and KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
Defendant Sullivan appeals a preliminary injunction issued on the basis of a particular interpretation of 42 U.S.C. Sec. 1396k that requires the government expenditure of funds for pregnancy-related prenatal and postpartum care to plaintiff and members of her class who refuse to cooperate within the meaning of Sec. 1396k(a)(1)(B).


2
After the injunction was issued, that section was amended in respect to the funding of such pregnancy-related prenatal care.  The district court has had no opportunity to reconsider the appropriateness of the injunction in light of this amendment and in light of the plaintiff's new arguments of law and fact based on the amendment and upon the Equal Protection Clause.


3
Accordingly, this case is REMANDED for reconsideration.  The preliminary injunction shall remain in effect until the district court has an opportunity to reconsider the basis of the injunction in light of the aforementioned amendment, and in light of the plaintiff's new arguments and facts based thereon, and upon the Equal Protection Clause.  This, the district court shall promptly undertake upon remand.